Citation Nr: 1133890	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 13, 2005 for entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from September 1964 to March 1969.  The record indicates Service in the Republic of Vietnam and the appellant is the recipient of the Purple Heart Medal and the Presidential Unit Citation.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened and granted the appellant's previously denied claim of entitlement to service connection for bilateral cataracts, assigning a 30 percent disability rating, effective August 13, 2005.

Procedural History

The appellant's initial claim of entitlement to service connection for bilateral cataracts was denied by the RO in a rating decision dated in February 1971.  The appellant did not appeal that decision.

In November 1988, the appellant filed a petition to reopen his claim for service connection for bilateral cataracts.  In a February 1989 rating decision, the appellant's claim was denied.

In August 2005, the appellant again filed a petition to reopen his claim for service connection for bilateral cataracts.  In a January 2006 rating decision, the RO reopened and granted the appellant's claim, assigning a 30 percent disability rating effective August 13, 2005.  In March 2006, the appellant submitted a notice of disagreement (NOD) with the effective date assigned.  In a June 2006 rating decision, the RO found the effective date of August 13, 2005, to be proper.  Thereafter, the appellant submitted a NOD with this determination in April 2007, and timely perfected his appeal in October 2007.

In October 2008, the appellant submitted a statement alleging clear and unmistakable error (CUE) in the February 1971 rating decision.

In November 2008, the appellant presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In October 2009, the issue of entitlement to an effective date earlier than August 13, 2005, for the award of service connection for bilateral cataracts, came before the Board.  As the question of whether CUE existed in the February 1971 rating decision was determined to be part and parcel of the earlier effective date claim, the Board took jurisdiction of this claim.  After a thorough review of the claims file, the Board determined that the appellant's motion for revision of the February 1971 rating decision was moot, since the evidence did not indicate that the appellant was advised of his appellate rights.  Without such notice, the February 1971 rating decision could not have become final.  See AG v. Peake, 536 F.3d 1306, 1309-10 (Fed. Cir. 2008).  The appellant's remaining effective date claim was determined to be inextricably intertwined with the appellant's later claim of CUE in the February 1989 rating decision.  Accordingly, the claim was remanded to give the Appeals Management Center the opportunity to adjudicate the claim of CUE in the February 1989 rating decision, and subsequently readjudicate the claim of entitlement to an earlier effective date.

Later in October 2009, the appellant submitted a motion for reconsideration of the aforementioned October 2009 Board decision.  This motion was denied by the Board in July 2010.

A supplemental statement of the case (SSOC) was issued in October 2010, which determined that the appellant was not entitled to an effective date earlier than August 13, 2005.  Despite the fact that the October 2010 SSOC found no CUE in the February 1989 rating decision [which declined to reopen the appellant's claim of entitlement to service connection for bilateral cataracts], the Board finds that this allegation is also moot on the basis that the February 1971 rating decision was previously held not to be final, thus the February 1989 rating decision could not have become final.  See AG, supra.


The claim was subsequently returned to the Board.  In May 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) regarding the etiology of the appellant's cataracts.  In July 2011, the Board received the requested VHA opinion.  


FINDINGS OF FACT

1.  Service treatment records indicate that the appellant was diagnosed with bilateral cataracts.

2.  The appellant filed his original claim of entitlement to service connection for bilateral cataracts on December 1, 1970; a rating decision dated in February 1971 denied the claim.

3.  The evidence of record does not establish that the appellant was advised of his appellate rights in February 1971; thus, the February 1971 rating decision did not become final and has remained open since that time.

4.  Medical evidence of record establishes that cataracts do not resolve, once there are optically significant opacities in the human crystalline lens (cataract), they either are static (opacities do not progressively get worse) or the more likely case is that they slowly progress and cause progressive visual impairment.

5.  The appellant again filed a claim of entitlement to service connection for bilateral cataracts on August 13, 2005; a January 2006 rating decision granted this claim, assigning a 30 percent disability rating, effective August 13, 2005.


CONCLUSION OF LAW

The requirements for an effective date of December 1, 1970, for the grant of service connection for bilateral cataracts, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400, 4.79, Diagnostic Code 6029 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to a claim for an earlier effective date for the grant of service connection, in such cases where the claim has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It is noted in this regard that the appellant was informed of how VA determines the effective date of an award in a May 2006 letter.

Under the circumstances of this case, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

II.  Earlier Effective Date

The appellant filed his original claim of entitlement to service connection for bilateral cataracts on December 1, 1970.  A rating decision issued in February 1971 denied the appellant's claim.  The appellant submitted a petition to reopen his previously denied claim of entitlement to service connection for bilateral cataracts in November 1988.  A February 1989 rating decision denied the appellant's claim, because he failed to report to a VA examination.  In August 2005, the appellant again petitioned to reopen his previously denied claim of entitlement to service connection for bilateral cataracts.  A January 2006 rating decision reopened and granted the appellant's claim, assigning a 30 percent disability rating effective August 13, 2005, the date of the appellant's claim.  The RO essentially found that the August 13, 2005, document was the earliest communication that could be construed as raising a claim for service connection. 



Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  See 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2010).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  See 38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


As noted above, in October 2009, the Board determined that the appellant was not provided with his appellate rights at the time of the February 1971 rating decision.  Accordingly, the Board finds that a claim for entitlement to service connection for bilateral cataracts was either unadjudicated or adjudicated sub silentio in the subsequent rating decisions.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) and Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2010) (noting that a claim will also be considered to be pending if VA has failed to notify the claimant of the denial of his claim or of his right to appeal an adverse decision).  In any event, this claim remained pending until it was ultimately granted in August 2005.  See Norris v. West, 12 Vet. App. 413, 422 (1999).  

Despite the fact that the appellant's claim has remained pending since February 1971, the Board obtained additional VHA medical evidence in June 2011, which addressed the development of cataracts.  Review of the appellant's service treatment records clearly indicates that he was diagnosed with this condition while in active duty service.  The February 1971 rating decision denied the appellant's claim on the basis that he did not currently suffer from bilateral cataracts.  In response to the question of whether the appellant's bilateral cataracts could have resolved within two years of his discharge from service, the VHA physician replied that cataracts do not resolve or go away.  Once there are significant opacities in the human crystalline lens (cataract), they either are static (opacities do not progressively get worse) or the more likely case is that they slowly progress and cause progressive visual impairment.  See VHA Opinion, June 17, 2011.

The Board further requested the VHA physician to address the question of how an examination could have determined that cataracts did not exist two years after discharge.  In response to this query, the VHA physician noted that there are two disciplines within the medical establishment that can accurately diagnose the presence of early (subtle) cataracts, which are present but have not yet caused a significant decrease in the appellant's vision, ophthalmology and optometry.  If the cataracts are early and not optically dense, then other medical disciplines will most likely not make an accurate diagnosis regarding the presence of cataracts.  Upon examining the evidence in the appellant's VA claims file, the examiner found only two original eye examinations by eye doctors.  Both examinations were by ophthalmologists.  The first eye examination was in November 1967, and diagnosed the appellant with right eye "posterior cortical opacities" in the crystalline lens and left eye "posterior subcapsular cataract" in the crystalline lens.  Therefore, the VHA examiner concluded that the appellant definitely had cataracts of both eyes as of that date (during service).  Id.

The second eye examination was conducted in June 2005, also by an ophthalmologist.  This examination revealed the surgical absence of crystalline lens in each eye (aphakia), which was consistent with the appellant's history of having bilateral cataract surgery around 1977.  The VHA examiner stated that he did not find any eye examination by an ophthalmologist or optometrist in the early 1970s, which was in the time frame of two years after discharge from active duty.  He indicated that he did find several notes and summaries by orthopedic surgeons addressing the appellant's lower extremity injuries and joint disease and also from psychiatrists regarding his mental state.  The VHA examiner stated that neither of these disciplines would be capable of accurately diagnosing early cataracts in the appellant.  Finally, based on the evidence in the appellant's claims file, the VHA examiner concluded that there is reliable and credible documentation of the appellant having cataracts in both eyes while on active duty.  These cataracts did not disappear and apparently progressed to the point that the appellant required cataract surgery in both eyes in the late 1970s.  Evidence of this cataract surgery in each eye was documented in the ophthalmology note date in June 2005.  Id.

Based on the above, the Board finds that entitlement to an effective date of December 1, 1970, is warranted in this case.  The earliest communication indicating intent to apply for service connection for bilateral cataracts is the December 1, 1970, communication from the appellant.  Accordingly, the date of the appellant's claim is the date he filed his claim.  See 38 C.F.R. § 3.400.  No communication indicating intent to seek VA benefits for bilateral cataracts appears before this date.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400(b)(2).  Therefore, an effective date of December 1, 1970, but no earlier, is granted for the award of service connection for bilateral cataracts.

ORDER

Entitlement to an effective date of December 1, 1970, but no earlier, for the grant of service connection for bilateral cataracts, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


